Citation Nr: 1619034	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-27 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for sinusitis with headaches, rated 30 percent disabling from August 12, 2005 to July 7, 2015, and 50 percent disabling from July 8, 2015.  

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army for approximately 20 years, including from April 1974 to June 1992.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in August, Maine.  The RO in Baltimore, Maryland, now has jurisdiction over these claims.  

In January 2015, the Board remanded these claims, now recharacterized to include entitlement to a TDIU, a component of the claims for increased ratings, to the Agency of Original Jurisdiction (AOJ) for additional development.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  


FINDINGS OF FACT

1.  From August 12, 2005 to July 7, 2015, the Veteran's sinus disability manifested as intermittent congestion, exudate, tender sinuses, and painful, non-prostrating headaches, symptoms that necessitated the use of over-the-counter medication and sprays and antibiotics, but not surgery.

2.  Since July 8, 2015, the Veteran has been in receipt of the maximum schedular rating for sinusitis.  

3.  During the course of this appeal, the Veteran had, at worst, level II hearing acuity in his right ear and level I hearing acuity in his left ear.

4.  The rating criteria reasonable describe the level of severity and symptomatology of the Veteran's sinusitis with headaches and bilateral hearing loss.

5.  Since June 4, 2007, service-connected disabilities have prevented the Veteran from obtaining or maintaining all gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for sinusitis with headaches, rated 30 percent disabling from August 12, 2005 to July 7, 2015, and 50 percent disabling from July 8, 2015, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.97, Diagnostic Code (DC) 6510 (2015). 

2.  The criteria for entitlement to a compensable rating for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.85, DC 6100 (2015). 

3.  The criteria for a TDIU, from June 4, 2007, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify or that there are any outstanding records that need to be obtained on his behalf.  In November 2014, his representative asserted that the Veteran should be afforded additional VA examinations, the prior ones having been conducted in 2011.  Since the RO complied, the Veteran has not asserted that the VA examinations he most recently underwent were inadequate.  No further notification or assistance is thus necessary.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran seeks increased ratings for his sinusitis with headaches and bilateral hearing loss.  He specifically requests at least a 50 percent rating for his sinusitis and headaches prior to July 8, 2015, and a 100 percent rating thereafter, and a compensable rating for his hearing loss.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Schedular

1.  Sinusitis with Headaches

In written statements submitted in October 2004, May 2005, December 2006, August 2007, October 2007, March 2009, August 2009, November 2014 and February 2016, the Veteran claims that he has sinusitis with severe pain and headaches, a condition that manifests three to four times weekly, necessitates the use of sinus rinses and medication, including an inhaler and antibiotics (first noted use as two to three weeks monthly and then as seven to eight times yearly), and is totally disabling.  Allegedly, doctors have told him this condition has worsened.  It reportedly manifests as fistfuls of green and yellow junk coming out of his nose and draining into his throat (two to three times monthly) and breathing difficulties.  The Veteran contends that the mucous causes sore throats, crusty, dried blood and nausea; occasionally he wakes up sick to his stomach, throwing up and gagging.  He further contends that he can no longer take off of work for this condition because he has used up all of his leave on doctors' appointments and prior sick days.  

The RO has rated the Veteran's sinusitis with headaches as 30 percent disabling, from August 12, 2005 to July 7, 2015, and as 50 percent disabling, from July 8, 2015, pursuant to DC 6512.  See 38 C.F.R. § 4.97, DC 6512.

a.  From August 12, 2005 to July 7, 2015

The Veteran's sinusitis with headaches was rated 30 percent disabling during this time period based on evidence showing recurrent sinusitis manifested as drainage of clear mucous, and sinus headaches occurring three to four times weekly, but no tenderness, purulent discharge, crusting, or need for surgery.  See 38 C.F.R. § 4.97, DC 6512 (30 percent rating assignable for three or more incapacitating episodes yearly of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes yearly of sinusitis, characterized by headaches, pain, and purulent discharge and crusting).  To be assigned an increased (50 percent) rating for the sinusitis and headaches, the evidence must establish that, from August 12, 2005 to July 7, 2015, the Veteran underwent radical surgery and had chronic osteomyelitis, or that he had near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge and crusting after repeated surgeries.  Id.  

The evidence in this case shows less severe sinusitis.  Prior to the time period at issue, the Veteran reported intermittent sinus symptomatology.  During a VA examination conducted in October 1992, he indicated that he had had slight nasal congestion for years, which, in 1991, a doctor finally attributed to sinusitis.  On the day of the examination, he reported sporadic congestion with headaches, which he treated successfully with Sudafed and occasionally nasal sprays.  The examiner confirmed nasal congestion, but no tenderness and no evidence of sinusitis.  
Thereafter, the Veteran sought treatment for various medical conditions, primarily pulmonary in nature, but for many years, did not mention his sinuses.  In 2004, during visits for other medical conditions, treatment providers twice noted that the Veteran had congestion and exudate.  A computerized tomography (CAT) scan conducted in October 2004 confirmed sinusitis, which a provider recommended treating with Flonase and Claritin-D, the latter as needed.

In August 2005, the Veteran submitted a statement indicating that he still had sinus congestion and severe headaches, which had been present since the 1970s.  During a VA examination conducted in January 2006, he reported headaches three to four times weekly with one lasting for three weeks and the occasional use of medication.  The examiner noted that there was no evidence of any significant sinus infection requiring surgery or hospitalization.  He indicated the Veteran had a slightly deviated septum, drainage of clear mucous, nontender sinuses and no purulent discharge or crusting.  

That year, during treatment visits for other conditions, providers noted sinusitis as a chronic problem, but did not record any associated symptoms.  They confirmed that the Veteran had breathing difficulties, as alleged, but attributed those difficulties to the Veteran's separately service-connected pulmonary disability, rated 100 percent disabling, not to his sinusitis with headaches.

In mid-2009, when undergoing an evaluation for gastroesophageal complaints, a provider indicated that the Veteran occasionally brought up purulent sputum.  At the time, there was no evidence of congestion or exudate or any other symptoms associated with sinusitis.  Thereafter, om a handful of occasions through 2010, providers noted congestion and exudate, but nothing more serious. 

During a VA neurological examination conducted in August 2011, the Veteran reported weekly headaches with associated nausea and vomiting, lasting two to three hours and responding to Vicks salve.  He also reported that he had stopped working as a mechanic in 2007 due to medical reasons.  The examiner indicated that the headaches were not prostrating (no headaches of this severity in the last 12 months) and would cause no work restrictions.  He diagnosed sinus headaches, mild degree.  

During a VA nose, sinus, larynx and pharynx examination, the Veteran reported the use of Claritin on a daily basis and antibiotics two to three weeks monthly.  He denied purulent discharge and indicated that his symptoms did not interfere with his activities of daily living (no longer working).  The examiner noted nasal rhinorrhea and tender sinuses bilaterally.  

Treatment records do not substantiate antibiotic use of this frequency.  They do show, however, that between August 2011 and January 2012, the Veteran used antibiotics for a change in his sputum.  He also used Flonase.

This degree of sinusitis does not warrant the assignment of a 30 percent rating under DC 6512, let alone a 50 percent rating.  During this time period, the Veteran either denied, or providers/examiners never noted, purulent discharge or crusting.  In addition, there is no evidence indicating that the Veteran underwent surgery for his sinusitis with headaches.  Rather, during this time period, the Veteran experienced intermittent, rather than near constant, congestion, exudate (or rhinorrhea), tender sinuses and painful, non-prostrating headaches, symptoms that necessitated the use of over-the-counter medication and sprays and antibiotics, but not surgery.

b.  From July 8, 2015

Since July 8, 2015, the Veteran has been in receipt of a 50 percent rating, which is the maximum schedular rating that may be assigned such a condition.  See 38 C.F.R. § 4.97, DC 6512.  

The Board has considered whether it is more advantageous to rate the Veteran's sinusitis and headaches under a different DC.  DC 8100, which governs headache ratings and provides for a schedular rating in excess of 50 percent, is applicable to the Veteran's claim, his headaches being what appears to be the primary component of his sinusitis.  Unfortunately, however, this DC requires that the offending headaches be prostrating in nature.  According to the VA neurological examiner who evaluated the Veteran in August 2011, they are not, thereby establishing the application of DC 6512 as being more advantageous to the Veteran.

2.  Bilateral Hearing Loss

In written statements submitted in October 2004, May 2005, December 2006, August 2007, October 2007, August 2009, November 2014 and February 2016, the Veteran claims that his hearing loss has worsened during the past 15 years, necessitating the use of hearing aids in high noise areas.  He contends that, considered in conjunction with his tinnitus, his hearing loss is 100 percent disabling.  Allegedly, doctors have told him that his medical conditions have worsened.

The RO has rated the Veteran's bilateral hearing loss as noncompensably (0 percent) disabling pursuant to 38 C.F.R. § 4.85, DC 6100.  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz (Hz)).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85. 

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear being evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral with each ear being evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's hearing loss in this case clearly worsened from the time he first underwent a post-service VA audiology examination in October 1992.  However, this worsening is not so severe at to warrant the assignment of an increased rating.  Rather, applying all appropriate numeric designations to the testing, during the entire course of this appeal, the Veteran exhibited noncompensably disabling hearing loss.  

More specifically, on VA audiological consultation in October 1992, an audiometer revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
10
20
LEFT
5
15
25
30

An examiner noted average decibel loss of 11.25 in the right ear and 18.75 in the left ear and speech discrimination of 98 percent in the right ear and 96 percent in the left ear.  Although the examiner diagnosed mild to moderate hearing loss, these findings fail to show hearing loss by VA standards, let alone level I or higher under the rating schedule.  See 38 C.F.R. § 3.385 (defining what constitutes hearing loss by VA standards).

On VA audiological consultation in December 2003, an audiometer revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
25
40
50
LEFT
15
30
40
50

An examiner noted average decibel loss of 33 in the right ear and 34 in the left ear and speech discrimination of 100 percent in the right ear and 96 percent in the left ear.  

Applying these findings to Table VI results in numeric designations of I for the right ear and the left ear.  These numeric designations warrant the assignment of a 0 percent rating under Table VII.

On VA audiological consultation in January 2006, an audiometer revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
15
35
50
LEFT
15
25
40
45

An examiner noted average decibel loss of 29 in the right ear and 31 in the left ear and speech discrimination of 100 percent in both ears.  

Applying these findings to Table VI results in numeric designations of I for the right ear and the left ear.  These numeric designations warrant the assignment of a 0 percent rating under Table VII.

On VA audiological consultation in September 2011, an audiometer revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
30
55
60
LEFT
20
35
50
55

An examiner noted average decibel loss of 43 in the right ear and 40 in the left ear and speech discrimination of 94 percent in the right ear and 100 percent in the left ear.  

Applying these findings to Table VI results in numeric designations of I for the right ear and the left ear.  These numeric designations warrant the assignment of a 0 percent rating under Table VII.


On VA audiological consultation in July 2015, an audiometer revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
35
40
55
60
LEFT
30
45
60
60

An examiner noted average decibel loss of 48 in the right ear and 49 in the left ear and speech discrimination of 88 percent in the right ear and 92 percent in the left ear.  

Applying these findings to Table VI results in numeric designations of II for the right ear and I for the left ear.  These numeric designations warrant the assignment of a 0 percent rating under Table VII.

Treatment records confirm that the Veteran indeed wears hearing aids for bilateral defective hearing, which, in 1992, he did not need.  Again, this fact substantiates the Veteran's claim that his hearing has worsened over years.  Despite this worsening, the Veteran still has noncompensable hearing loss.  When he underwent the VA audiological examinations noted above, he did so without the use of his hearing aids.  See 38 C.F.R. § 4.85(a).  Testing nonetheless revealed, at worst, level II hearing acuity in the right ear and level I hearing acuity in the left ear.  

Based on this finding, the Board concludes that the criteria for an increased rating for bilateral hearing loss are not met.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable and the claim must be denied.

B.  Extraschedular

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

With regard to the sinusitis with headaches, the rating criteria not only contemplate all noted symptoms, including headaches, pain and tenderness, but also the severity thereof, including how frequently they manifest, and the medication they necessitate for control.  

With regard to the bilateral hearing loss, the Veteran has reported worsening hearing difficulty, difficulty the rating criteria contemplates by assigning levels of impairment based on objective testing of hearing loss.  There is no evidence the Veteran has an exceptional pattern of hearing loss, which would demand consideration under 38 C.F.R. § 4.86. 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability.  As indicated above, the Veteran has reported that he has difficulty understanding conversations.  The Board recognizes that the functional effects associated with hearing loss present difficulty in his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, measures and contemplates these aspects of the Veteran's hearing loss disability.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience." 64 Fed. Reg. 25200, 25203 (1999). "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").  The Veteran also reports needing hearing aids, a fact contemplated in the rating schedule.  As previously noted, under 38 C.F.R. § 4.85(a), examiners tested the Veteran without the use of such aids, thereby ensuring the results reflected the Veteran's true degree of hearing loss, uncorrected.  

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


C.  TDIU & Special Monthly Compensation (SMC)

The Veteran claims that his sinusitis and headaches and bilateral hearing loss, the latter in conjunction with at least one other disability, render him 100 percent disabled or unemployable, thereby raising a request for a TDIU, a component of his claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

A TDIU may be granted when a claimant's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  If a claimant has only one disability, however, this disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of a 100 percent schedular rating for his service-connected disabilities, effective from June 4, 2007.  A TDIU rating may be granted despite the existence of a total schedular rating for the purpose of establishing entitlement to SMC under 38 U.S.C.A. § 1114(s), see Bradley v. Peake, 22 Vet. App. 280 (2008), but, according to 38 C.F.R. § 4.16, a lack of gainful employment is a prerequisite for establishing entitlement to such a grant.  As the Veteran was employed prior to June 4, 2007, he is not entitled to a grant of a TDIU covering that time period.  Effective June 4, 2007, however, his service-connected disabilities, satisfy the percentage criteria noted above.  According to medical evidence of record, since June 4, 2007, these disabilities, collectively, indeed have prevented the Veteran from obtaining or maintaining all gainful employment, in part, necessitating oxygen therapy and the use of a wheelchair. 

Although on its own, a grant of a TDIU, effective from June 4, 2007, does not provide the Veteran any additional compensation, such a grant opens a door for alternative compensation, namely, SMC under 38 C.F.R. § 1114(s).  The Veteran is in receipt of this benefit, but effective from December 31, 2009, which raises the question of whether he is entitled to SMC under 38 C.F.R. § 1114(s) for the time period extending from June 4, 2007 to December 30, 2009.  

When the AOJ awarded the Veteran this benefit, he did not appeal the decision, to include the effective date assigned.  Even assuming he had, any claim for such a benefit, during the earlier time period, would fail.  Effective from June 4, 2007 to December 30, 2009, the Veteran had a single schedular rating of 100 percent (and thanks to this decision, a TDIU based on multiple disabilities), but not separate ratings for other service-connected disabilities, which, when combined, equaled 60 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

D.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should either of these disability pictures change.  38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record.  In reaching its decision, the Board considered the complete history of each disability as well as the clinical manifestations and effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  


ORDER

An increased rating for sinusitis with headaches, rated 30 percent disabling from August 12, 2005 to July 7, 2015, and 50 percent disabling from July 8, 2015, is denied.  

A compensable rating for bilateral sensorineural hearing loss is denied.

A TDIU, from June 4, 2007, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


